DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1, 3-9, 11, and 14-20. Claims 1, 4, 8, 11, and 16 have been amended. Accordingly, claims 1, 3-9, 11, and 14-20 are pending in the current application.
Response to Arguments
 Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., distance of other objects are estimated from the same single frame of image data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As claimed, the claims only require that the objects be present in the same frame of image data, and thus may be captured in further focus searching and analysis of image data to arrive at relative distances. The 
To this end, Forutanpour in claim 13 teaches “to provide the video image data within an video image capture time interval of the image capture device to provide real time wireless video telephony having enhanced foreground resolution.” Which clearly teaches that the video images are captured at a particular time interval, which is interpreted to include a “frame of image data captured at a given time”.
In light of the above remarks, claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, and 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour (US 20120307108 A1).
Regarding Claim 11, Forutanpour teaches a processor (Figure 2, Element 140) comprising: 
an input module for obtaining image data, the image data captured at an image sensor at a given time comprising a focus configuration (Paragraph 29, “In a particular embodiment, the image capture device 110 is a camera, such as a video camera or a still camera. The image capture device 110 includes a lens 112 that is responsive to a focusing module 114 and to an exposure module 116.”; Claim 13);
a determination module for determining a distance of at least one object in the image data captured at the given time, based on the focus configuration and a sharpness characteristic of the initial (Paragraph 29, “The focusing module 114 manipulates the lens 112 to focus at specified distances from the lens that are known to the focusing module 114 based on the lens 112/focusing module 114 configuration. The focusing module 114 also is suitably configured to automatically focus the lens 112 on an assumed subject of a scene, such as an object occupying a central portion of a field of view. The focusing module 114 is configured to focus the lens 112 from its nearest focus, which is termed a macro focus position of the scene, to its furthest focus, which is termed an infinity focus position. As described further below, when generating a depth map the focusing module 114 may be configured to manipulate the lens 112 to capture image data of the scene at a plurality of different focus distances.”; Paragraph 33; Claim 13); and 
an analysis module for analysing the image data captured at the given time to determine whether the sharpness characteristic of the initial object exceeds a predetermined threshold (Paragraphs 29-33; Paragraph 41; Paragraph 44-57); 
an estimation module for estimating a distance of one or more further objects in the frame of image data captured at the given time, based on a difference between the sharpness characteristic of the initial object and a sharpness characteristic of each of the further objects in the frame of image data captured at the given time, and the focus configuration (Figure 6; Paragraph 6; Paragraph 9; Paragraph 29-33; Paragraph 41; Paragraph 44; Claim 13);
a generation module for generating a depth map based on the determined distance of the initial object and the estimated distance of the one or more further objects (Paragraph 29-33; Paragraph 41; Paragraph 44).
Regarding Claim 14, Forutanpour teaches the processor of claim 11, further comprising a normalisation module for normalising depth information based on the determined distance of the at least one object and generating the depth map based on the normalised depth information (Paragraph 33; Paragraphs 44-57)
Regarding Claim 15, Forutanpour teaches the processor of claim 11, wherein: the input module obtains a plurality of frames of image data captured using a plurality of focus configurations; the determination module determines distances for the at least one object in each of the plurality of frames of image data; and the generation module generates the depth map based on the distances determined for the frames of image data captured using the plurality of focus configurations (Paragraphs 29-33).
Method claims 1, 3, 8 and 10 are drawn to the method of using corresponding apparatus claimed in claims 11, 13-15 and are rejected for the same reasons of anticipation as used above.
Regarding Claim 4, Forutanpour teaches the method of claim 3, wherein the depth information is obtained from at least one of a mono-depth convolutional neural network, a time-of-flight sensor, stereo- imaging triangulation, and structured light (Paragraphs 29-33).
Regarding Claim 5, Forutanpour teaches the method of claim 1, further comprising determining sharpness characteristics for a plurality of objects by capturing a plurality of frames of image data using a plurality of focus configurations (Paragraphs 29-33; Paragraphs 44-57).
Regarding Claim 6, Forutanpour teaches the method of claim 1, wherein the image sensor comprises an autofocusing focus configuration, and the focus configuration is used to determine an area of focus within a given frame of image data, and for identifying the initial object within the scene, based on the area of focus (Paragraphs 29-33).
Regarding Claim 7, Forutanpour teaches the method of claim 1, further comprising determining the sharpness characteristic of the frame of image data, the determining comprising applying at least one of a Fast Fourier Transform, and a Laplace operator to the image data, or determining a point of highest contrast in the image data (Paragraphs 39-57).
Regarding Claim 9, Forutanpour teaches the method of claim 1, wherein determining the determined distance comprises combining at least the sharpness characteristic with a depth estimator (Paragraphs 29-33)
Claim 16 has limitations similar to those of claim 11 above. Forutanpour teaches all of the limitations of claim 11 above, it further teaches a system comprising: at least one image sensor for obtaining image data; a focus configuration for directing light to the image sensor (Paragraph 29).
Regarding Claim 18, Forutanpour teaches the system of claim 16, wherein the focus configuration is an autofocusing focus configuration, and wherein the focus configuration is used to determine an area of focus within the image data, for identifying the object within the scene (Paragraph 29).
Regarding Claim 19, Forutanpour teaches the system of claim 16, wherein the at least one focus configuration has any of a focal length characteristic; an aperture characteristic; and a lens property (Paragraph 29). 
Regarding Claim 20, Forutanpour teaches the system of claim 16, wherein the processor is at least one of a central processing unit; an image signal processor, a graphics processing unit, or a neural processing unit (Paragraph 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20120307108 A1) in view of Vekataraman et al. (US 20140267243 A1).
Regarding Claim 17, Forutanpour teaches the system of claim 16, further teaches a plurality of focus configurations each for directing light to at least one image sensor (Paragraph 29)
Venkataraman et al., however, teaches that the image data is captured from a plurality of image sensors and a plurality of focus configurations each for directing light to at least one of the plurality of image sensors (Paragraphs 4 and 8).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the imaging system of Foruntanpour to include the multiple image sensors of Vekataraman et al. as shown above, in order to generate stereoscopic three-dimensional images (See Vekataraman et al. Paragraph 4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483